Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2018/0373280 cited by Applicant.

2018/0373280 discloses motor control feedback and adaption system with drive sense circuit , system comprise motor controller coupled to motor and configured  to generate a motor drive signal based on drive signal and proved motor drive signal to motor to facilitate operation of motor, drive sense circuit coupled via a single line to a coupling between motor controller and motor to generate DSC signal based on a reference signal, provide DSC signal via single line and sense DSC signal via single line, based on sensing of DSC signal detect change of DSC signal correspond to an effect on the motor drive signal that i  based on electrical characteristic of motor and generate a digital signal representative of characteristic of motor, memory that stores instruction and one or more processing module couple to motor controller and memory to execute instruction to generate drive signal , provide signal to motor controller , receive digital signal of characteristic of motor, process digital signal to determine information regarding one or more operational condition of motor , based on information  the one or more operational condition of motor, determine whether to perform adaption of drive signal to modify operation of motor via motor controller,  and based on determination to perform adaption of drive signal identify one or more adaption operation to be performed  and modify drive signal based on the one or more adaption operation to generate a modified drive signal and provide modified drive signal to motor controller to modify operation of motor, see fug 2, 2,4,26  paragraphs 135-137, 226-227 and 234. 

Allowable Subject Matter
Claims 2-12,14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art does not disclose based on determination not to perform any adaption of drive signal continue to provide drive signal to controller, based on information regarding one or more operational  condition determine whether to perform adaption of motor drive signal via dsc to modify operation of motor, identify another one or more adaption operation to be performed , perform another one or more adaption operation of motor drive signal, based on direction from one or more processing module to perform another one or more adaption operation on motor drive signal , , modification of amplitude or magnitude of at least one of current or voltage of drive signal, modification of phase of at least one of current or volte of drive signal, filtering signal based on one or more of low pass filtering, bandpass filtering and high pass filtering and removal of one or more noise, interference , desired harmonic and glitches, coupler perform at least one of scaling , division , electrical isolation of drive signal,  sensor to monitor an analog feature associated with motor,  torque on rotor of motor, emf and counter emf , bemf , position  of rotor , or slip of motor based on rotational speed of magnetic field within rotor of motor , power source change detection circuit coupled to power source circuit, detect effect on dsc signal and generate digital signal representative of electrical characteristic . 

Prior Art 2021/0365325 and 2020/0300931 disclose drive sense circuit  .
 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846